Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention, Tailored Food Preparation With An Oven, is in the field cooking food in an oven that has a camera associated with a user interface. The prior art, alone or in combination, does not teach, suggest or make obvious the invention as claimed. The prior art fails to show: wherein the camera records a set of multiple images of the food item, wherein the image is part of the set of multiple images; " after completion of the cooking session, presenting the image from the cooking session at a user interface, wherein the image is presented with a subjective parameter query for the food item, wherein the user interface presents at least a subset of multiple images from the set of multiple images, wherein each image of the subset of multiple images is associated with a timestamp; " at the user interface, receiving a query response to the subjective parameter query from a the user, wherein the query response is a selection of an image of the subset of multiple images; " generating an updated set of operation instructions for the food class based on the query response, wherein the updated set of operation instructions is determined based on the timestamp associated with the selected image. For these reasons, the application is unique and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
8/9/2022